FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 May 27, 2016
                                                                 Elisabeth A. Shumaker
                                   TENTH CIRCUIT                     Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                      No. 15-8108
                                               (D.C. No. 2:96-CR-00102-ABJ-1)
 GONZALO GOMEZ-OLIVAS,                                     (D. Wyo.)
 a/k/a Anthony M. Flores,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      When he agreed to plead guilty to federal drug charges in 2000, Gonzalo

Gomez-Olivas also agreed with the government to a prison term of thirty years.

A sentence the district court duly issued. Even so, Mr. Gomez-Olivas has spent

the last sixteen years filing repeated legal challenges to his conviction and

sentence. In his latest effort, he asked the district court to issue a writ of coram



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
nobis and to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2). The district

court held, however, that a writ of coram nobis is not an appropriate means for

attacking an ongoing sentence and that Mr. Gomez-Olivas was ineligible for relief

under § 3582(c)(2) because, as it had explained in prior proceedings, his sentence

was based on a plea agreement and not the sentencing guidelines.

      On appeal, Mr. Gomez-Olivas challenges only the denial of his request for

a sentence reduction, arguing he is entitled to relief under Freeman v. United

States, 564 U.S. 522 (2011). The problem is Mr. Gomez-Olivas raised and lost

this very same argument in a previous § 3582(c)(2) proceeding and failed to

appeal that disposition. He is therefore precluded from raising the same argument

now. See, e.g., In re Scrivner, 535 F.3d 1258, 1266 (10th Cir. 2008) (treating this

as a matter of issue preclusion). Neither does Mr. Gomez-Olivas invoke any

possible exception to the normal operation of preclusion principles. And even if

we were inclined to and could look past this preclusion problem, we still wouldn’t

see any grounds for relief. For as the district court correctly and more fully

explained, Mr. Gomez-Olivas’s sentence was based on his plea agreement (and

the stipulations in it) and not on a guidelines range in a way that might make him

eligible for relief under § 3582(c)(2) and the Supreme Court’s interpretation of

that provision in Freeman.




                                        -2-
      The judgment is affirmed. Mr. Gomez-Olivas’s motion to proceed in forma

pauperis is denied and he is reminded of his obligation to pay the filing fee in full.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -3-